Appeal from that part of an order of Supreme Court, Monroe County (Siracuse, J.), entered January 8, 2003, that denied in part defendants’ motion seeking summary judgment dismissing the complaint against defendant Gerald Laraby.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Plaintiffs commenced this action to recover damages for injuries sustained by plaintiff Patricia Dromgoole *1187and Erin Dromgoole, plaintiffs’ daughter, when an automobile driven by Erin in which Patricia was a passenger collided with another automobile. Plaintiffs allege that, prior to the accident, the driver of the other automobile was served alcohol at T-Foots, a tavern owned and operated by defendant T-Foots, Inc., in violation of the Dram Shop Act (General Obligations Law § 11-101). Defendant Gerald Laraby is president, sole shareholder and an employee of T-Foots, Inc.
Supreme Court properly denied in part defendants’ motion seeking summary judgment dismissing the complaint against Laraby. “A decision to pierce the corporate veil is a fact-laden decision (see Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135, 141 [1993]), that is not well suited for summary judgment resolution (see Forum Ins. Co. v Texarkoma Transp. Co., 229 AD2d 341, 342 [1996])” (Giarguaro S.p.A. v Amko Intl. Trading, 300 AD2d 349, 350 [2002]). Defendants have failed to establish as a matter of law that they are entitled to judgment dismissing the Dram Shop cause of action against Laraby (see CPLR 3212 [b]). Further, discovery has not yet been conducted and “plaintiffs are entitled to obtain necessary discovery to ascertain whether there are grounds to pierce the corporate veil” (Giarguaro S.p.A., 300 AD2d at 350; see CPLR 3212 [f|; First Bank of Ams. v Motor Car Funding, 257 AD2d 287, 293-294 [1999]). Present — Green, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.